Citation Nr: 1636266	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, including sinusitis.

2.  Entitlement to service connection for a dental disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from June 1969 to June 1971, to include service in the Republic of Vietnam and receipt of a Purple Heart and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Regarding the claim for sinusitis, the Board acknowledges that the claim was initially denied in a final November 1971 rating decision.  Ordinarily, new and material evidence would be required to reopen a previously denied claim.  38 U.S.C.A. § 5108.  However, as relevant service department records were first associated with the record in February 2012, the Board will consider the claim on a de novo basis.  38 C.F.R. § 3.156 (c)(1).  Moreover, the Board has broadened the issue on appeal as reflected on the title page.

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment, which is adjudicated by the Veterans Health Administration.  Therefore, the Board does not have jurisdiction over this issue, and the claim for VA outpatient dental treatment is referred to the RO for additional referral Veteran's local VA Medical Center (VAMC) for an initial determination of eligibility.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran requests service connection for a respiratory disability and tooth loss secondary to "being hit by Viet Cong booby trapped explosive."  See July 2016 Informal Hearing Presentation; March 2010 Statement in Support of Claim.  
Regarding the dental claim, a February 1970 service treatment record shows that the Veteran was injured by a 105 millimeter "booby trap" in January 1970.  He was treated and diagnosed with "perforations, tympanic membranes, binaural; multiple fragment wounds, right hand, thigh, left leg, old."  No diagnosis of a dental condition or missing teeth was noted at that time.  Nevertheless, the June 1971 separation examination report shows a missing tooth #31 and the June 1969 entrance dental examination report only shows missing teeth # 32, #16, and #17.  
Given the additional loss of a tooth following the Veteran's combat injury, he should be afforded a VA examination to address the nature and etiology of any current dental disorder, including his missing teeth.  

Regarding the claim for a respiratory disorder, the Veteran is competent to report current sinus problems.  Moreover, his combat injury is detailed above, and his service records document treatment for cold and sore throat symptoms.  Given these findings, the duty to obtain an examination is triggered.

Finally, updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA dental examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on the examination results, the examiner is asked to address the following:

(a) Does the Veteran have loss of any teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity?  If so, the examiner must also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.

(b) Does the Veteran have nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate?

(c) If the Veteran has any of the above compensable dental disabilities, please opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that they had their onset during service or are otherwise the result of service, to include as a result of a combat injury sustained therein.  In addressing this question, the examiner should consider and discuss the Veteran's January 1970 combat injury and the June 1971 separation examination report showing a missing tooth at right #31.  

3.  Then schedule the Veteran for a VA respiratory examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on the examination results, the examiner is asked to address the following:

(a) Provide a current diagnosis for any and all respiratory disabilities present, to include sinusitis.

(b) For each respiratory disability diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during service or is otherwise the result of service, to include as a result of a combat injury sustained therein.  In answering this question, the examiner should consider and discuss the Veteran's combat injury in January 1970, as well as documented treatment of cold and sore throat symptoms.  

4.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

